DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are each objected to because of the following informalities:  “a computer system”, however this should read as “the computer” to align with claim 1 requiring “a computer”, or claim 1 should read as “a computer system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 have each been amended to require a limitation of “opening a gate of an enclosure automatically using a control mechanism, including an actuator operatively connected to the gate and a computer in operative communication with the actuator”. There is no support in the Specification for this limitation.
Claims 1 and 10 have each been amended to require a limitation of “the control mechanism selectively closes the gate during an entire deposition of the thin film”. There is no support in the Specification for this limitation.
Claim 8 has been amended to require a limitation of “the opening of the gate is performed responsive to a completion of depositing the thin film using a computer system operatively coupled to the control mechanism, wherein the gate includes a gate valve and the control mechanism includes an actuator operatively coupled to the computer system”. There is no support in the Specification for this limitation.
New claim 16 requires a limitation of “opening a gate of an enclosure automatically using a control mechanism, including an actuator operatively connected to the gate and a computer system in operative communication Page 5 of 18with the actuator”. There is no support in the Specification for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368) in view of Conant (US Patent No. 3,492,215) and McKee et al (US Patent No. 5,906,857).
With respect to claims 1 and 8-10, Hawrylchak discloses a method for protecting a target source [104] with an encapsulation layer (i.e. coating) [107] in a PVD (physical vapor deposition) chamber (i.e. module) for sputtering (abstract; fig. 1C; col. 1, lines 1-29; col. 2, lines 40-46), the method comprising depositing a thin film on a substrate (i.e. workpiece) using the target source [104] after removing the coating [107] (col. 2, lines 12-17).
However Hawrylchak is limited in that while the coating [107] is applied by a PVD technique (col. 1, lines 57-59; col. 2, lines 40-46), a deposition tool for both depositing a thin film from the target source [104] and coating the target source [104] with coating [107] is not suggested.
Conant teaches in fig. 5 a deposition tool comprising a vacuum chamber (i.e. bell jar) [152] that is evacuated, a physical vapor deposition (PVD) module [156],[160] that includes an electrically grounded bottom wall [154] or a left sidewall (as shown in fig. 1, with a sidewall of the vacuum chamber being electrically grounded instead of the bottom wall merely a rearrangement of parts that accomplishes the same function, e.g. the vacuum chamber is electrically grounded) and a target source [160] within the vacuum chamber [152], the target source [160] including a target material for depositing a thin film onto a substrate [162] opposite the target source [160], and an evaporator module including an evaporation source [164] within the vacuum chamber [152], with the evaporation source [164] (and thus evaporator module) facing the target source [160] (col. 7, lines 8-35), wherein fig. 3 depicts an alternative evaporation module including an evaporation source (i.e. filament) [130] mounted within an enclosure (i.e. housing) [134] in a vacuum chamber (i.e. bell jar) to coat a target source [124] of a PVD module, the enclosure [134] having an opening that opposes the target source [124] to permit evaporation of a coating element to coat the target source [124] (col. 6, lines 1-67). Conant further teaches the target source is of Al or Cu (col. 7, lines 46-47; col. 8, lines 40-41), both of which are subject to damage (e.g., oxide contamination) when exposed to air (similarly to the target source of Hawrylchak). Conant further teaches that the evaporation module is selectable from a variety of PVD evaporation types such as a crucible with inductive, heating, or electron gun, or heated filament (col. 2, lines 47-60), wherein each type of evaporation module has a cover, confining walls, and housing (col. 3, lines 1-12).
It would have been obvious to one of ordinary skill in the art to use the deposition tool of Conant for both depositing the thin film from the target source and coating the target source of Hawrylchak since Hawrylchak fails to specify a particular deposition tool, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Conant has shown success in a deposition tool that provides both a method for using a target source and providing a coating onto the target source.
However the combination of Hawrylchak and Conant is further limited in that a gate for automatically opening and closing the enclosure [134] of Conant via control mechanism is not suggested.
McKee teaches in fig. 2 an evaporation module comprising an enclosure [50] containing a crucible (i.e. evaporation source) [34] including a source material (i.e. coating material) [46] that is evacuated, the enclosure [50] is repeatedly and intermittently (i.e. selectively) opened and closed by rotation of at least one shutter (i.e. gate) [62] by a control system (i.e. control mechanism) [20] (abstract; col. 4, lines 12-16; col.  5, lines 19-26), wherein the control mechanism [20] includes a computer controller (i.e. computer system) for automatic controlling (col. 4, lines 12-30; col. 10, lines 66-67; col. 11, lines 1-18), wherein the control mechanism [20] with the computer system controls the rotation of the at least one gate [62] by a motor (i.e. actuator) (col. 6, lines 16-41). The at least one shutter (i.e. gate) [62] of McKee is interpreted to be a gate valve. McKee cites the advantages of the specifics of the control mechanism as accurately controlling source flux from the evaporation module and improving uniformity of deposition thickness on a substrate (col. 4, lines 16-25; col. 8, lines 1-18).
It would have been obvious to one of ordinary skill to incorporate the gate (i.e. shutter) and specifics of the control mechanism of McKee to automatically control the evaporation module of Conant to gain the advantages of accurately controlling source flux from the evaporation module and improving uniformity of deposition thickness on a substrate (such as the target source of Conant).
In summary, the combination of references Hawrylchak, Conant, and McKee has Hawrylchak teaching to coat the target source with a coating to protect from exposure to reactants followed by using the target source to deposit a thin film on a substrate or workpiece (col. 2, lines 40-48), Conant teaching in fig. 5 a deposition tool that allows for depositing a thin film from the target source (of material of Hawrylchak) and coating the target source by PVD evaporation (as desired by Hawrylchak), and McKee teaching a gate to automatically control (via the computer system) coating from the PVD evaporation source onto the target source of Conant by selectively opening and closing the gate during an entire deposition of the thin film of Conant to accurately control flux of evaporation material to the target source. The following is the Examiner’s interpretation as to how the prior art renders obvious to one of ordinary skill in the art of applying the coating from the evaporation source to the target source after the target source has been used to sputter deposit the thin film on the substrate:
Conant depicts in fig. 5 a target source (of material of Hawrylchak) [160] sputter depositing a thin film onto the substrate [162] mounted on pedestal [158] in ‘a bell jar [152] that is mounted on base [154]’ (col. 7, lines 8-35); Conant provides no explicit method for removing the substrate [162] after the sputter depositing of the thin film, other than to dismount the bell jar [152] from the base [154]. The dismounting of the bell jar [152] to remove the substrate [162] after deposition of the thin film would then expose the target source [160] (of materials Al, Cu, or La) to undesirable or degrading reactants from the ambient environment (i.e. air) (as taught by Hawrylchak at col. 1, lines 18-26; col. 2, lines 43-46). Therefore in order to protect the target source [160] from this exposure to air when removing the substrate [162], one of ordinary skill would desire to then coat the surface of the target source [160] using PVD (as taught by Hawrylchak at col. 1, lines 39-59), such as by a PVD evaporation type of the evaporation source [164] in fig. 5 of Conant to coat the target source [160] (by opening the gate of McKee) prior to dismounting the bell jar [152] to remove the substrate [162] after sputter depositing the thin film.
In addition (or alternatively), Hawrylchak further discloses that the coating [107] is applied to the target source [104] (via evaporation source [164] of Conant, after opening the gate of McKee) to protect from exposure to contaminant reactants such as oxygen, water, and air during a variety of processes outside the PVD chamber such as shipping, handling, and installation (col. 1, lines 17-22; col. 4, lines 1-4), rendering it obvious to one of ordinary skill then to merely reverse and/or change sequence of the method by applying the coating [107] (via evaporation source of Conant, after opening the gate of McKee) after the target source [104] has been used in the deposition tool of Conant, and now requiring the target source [104] to be handled and/or transported outside the PVD chamber (such as to another PVD chamber, storage, or recycling) in order to avoid exposure to the contaminant or degrading reactants of oxygen, water, and air (MPEP 2144.04, Section IV, Part C and Section VI, Part A).
With respect to claim 2, modified Hawrylchak further discloses the target source [104] includes a material of lanthanide (i.e. lanthanide series) used for forming electronic and semiconductor devices (col. 1, lines 6-16; col. 2, lines 51-56), with Ce an element of the lanthanide series.
With respect to claim 3, modified Hawrylchak further discloses the coating (i.e. overlayer) [107] is removed by a standard burn-in process comprising a plasma generated by a radio frequency (RF) and a large magnet within the same PVD chamber used for sputter depositing onto the substrate or workpiece (col. 2, lines 7-17; col. 4, lines 34-44), with one of ordinary skill in the art of sputtering readily understanding that a standard burn-in process using features of a RF-generated plasma with a large magnet in a PVD chamber to remove the overlayer [107] would commonly equate to mean a sputtering process is used to remove the overlayer [107].
With respect to claim 6, the combination of references Hawrylchak, Conant, and McKee as discussed above for claim 1, wherein a variety of interpretations have been discussed as to why the target source [104] from Hawrylchak would require removal and the coating [107] (deposited in the vacuum chamber of Conant) to prevent the target source [104] from being exposed to water and oxygen in air during shipping and handling (col. 1, lines 17-26; col. 2, lines 43-46; col. 4, lines 34-36 and 45-49). In addition Hawrylchak discloses that the coating [107] is applied to the target source [104] to protect from exposure to contaminant reactants such as oxygen, water, and air during a variety of processes outside the PVD chamber such as shipping, handling, and installation (col. 1, lines 17-22; col. 4, lines 1-4), rendering it obvious to one of ordinary skill then to merely reverse and/or change sequence of the method by applying the coating [107] after the target source [104] has been used, and now is removed from the vacuum chamber where the coating [107] was applied for handling and/or transporting outside the PVD chamber (such as to another PVD chamber, storage, or recycling) in order to avoid exposure to the contaminant reactants of oxygen, water, and air (MPEP 2144.04, Section IV, Part C and Section VI, Part A).
With respect to claim 7, Hawrylchak is directed to evaporating the coating and depositing the thin film being independent of each other (Hawrylchak, col. 2, lines 7-17).
With respect to claim 12, Conant further depicts in fig. 5 the deposition tool has the evaporator module containing the evaporation source [164] positioned opposite the target source [160].
With respect to claim 13, modified Hawrylchak further discloses the coating [107] is removed via burn-in process within the same PVD chamber (i.e. PVD module) as a sputtering process for depositing onto a substrate or workpiece (col. 2, lines 7-17), with the burn-in process considered to read on ‘cleaning’ as defined by Applicant’s published Specification (US 2018/0269045) at para 0051. 
With respect to claim 14, Conant further depicts in fig. 5 the target source [160] facing the workpiece [162].
With respect to claim 15, Conant further depicts in fig. 5 the evaporator module containing the evaporation source [164] is positioned closer to the workpiece [162] than the target source [160].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368), Conant (US Patent No. 3,492,215), and McKee et al (US Patent No. 5,906,857) as applied to claim 1 above, and further in view of Guo et al (US Patent No. 8,500,962).
With respect to claim 4, the combination of references Hawrylchak, Conant, and McKee is cited as discussed for claim 1. However the combination of references is limited in that while Conant teaches materials forming alloys and dielectrics are usable as materials for the target sources for sputtering (col. 2, lines 7-19), and cites specific examples of Cu, Al, and SiO2 (Examples 1-3), and Hawrylchak teaches the target source to be La, LaO, or lanthanide series material (col. 1, lines 39-43), the target source comprising MgO is not specifically suggested.
Guo teaches a target source for sputtering comprising a variety of materials such as Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO (abstract; col. 10, lines 1-33).
Since Guo recognizes the similarities of Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO as readily known and useable materials for target sources, it would have been obvious to one of ordinary skill in the art to replace Cu, Al, or SiO2 of the combination of references with the La, Ir, Te, Ce, Hf, Ho, and/or MgO of Guo as it is merely the selection of known materials for target sources recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368), Conant (US Patent No. 3,492,215), McKee et al (US Patent No. 5,906,857), and Guo (US Patent No. 8,500,962) as applied to claim 4 above, and further in view of Luu (US Patent No. 8,030,725).
With respect to claim 5, the combination of references Hawrylchak, Conant, McKee, and Guo has Hawrylchak teaching the coating [107] is Ti or Al (col. 2, lines 48-50; col. 4, lines 28-33), Conant teaching the coating element is Al (col. 8, lines 54-56), the coating comprising Si or Cr is not specifically suggested.
 Luu teaches in fig. 3 a crucible (i.e. enclosure) [112] with a metal source (i.e. coating element) [106], the enclosure [112] comprising a shutter (i.e. gate) [114] configured to selectively open and close the enclosure [112] from permitting evaporation of the coating element [106] from coating a target source above (col. 6, lines 31-53). Luu further teaches in fig. 8A the gate [188] opening and closing the enclosure [182], wherein the gate [188] is configured for creating a sealed space of the enclosure [182] for initial evaporation to prevent coating element [184] from reaching a substrate (i.e. target source) (col. 15, lines 4-21). Luu further teaches the coating element that is evaporated includes a material selected from the group consisting of Ti, Al, Si, and Cr, or the coating element includes a compound (i.e. alloy) (col. 6, lines 22-30).
Since Luu recognizes the similarities of Ti, Al, Si, and Cr as readily known and useable materials for evaporation sources, it would have been obvious to one of ordinary skill in the art to replace Ti or Al of the combination of references with the Si or Cr of Luu as it is merely the selection of known materials for evaporation sources recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368), Conant (US Patent No. 3,492,215), and McKee et al (US Patent No. 5,906,857), as applied to claim 10 above, and further in view of Luu (US Patent No. 8,030,725).
With respect to claim 11, the combination of references Hawrylchak, Conant, and McKee is cited as discussed for claim 10. However the combination of references is limited in that the gate of McKee being sealable is not specifically suggested.
Luu teaches in fig. 3 a crucible (i.e. enclosure) [112] with a metal source (i.e. coating element) [106], the enclosure [112] comprising a shutter (i.e. gate) [114] configured to selectively open and close the enclosure [112] from permitting evaporation of the coating element [106] from coating a target source above (col. 6, lines 31-53). Luu further teaches in fig. 8A the gate [188] opening and closing the enclosure [182], wherein the gate [188] is configured for creating a sealed space of the enclosure [182] for initial evaporation to prevent coating element [184] from reaching a substrate (i.e. target source) (col. 15, lines 4-21). Luu cites the advantage of the gate and the gate being sealable as preventing undesired deposition conditions on the target source (i.e. wafer) such as impurities (abstract). 
It would have been obvious to one of ordinary skill in the art to have the gate (i.e. shutter) of McKee be sealable to the enclosure as taught by Luu to gain the advantage of controlling undesired deposition conditions.
Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368) in view of Conant (US Patent No. 3,492,215), McKee et al (US Patent No. 5,906,857), Guo (US Patent No. 8,500,962) and Luu (US Patent No. 8,030,725).
With respect to claim 16, Hawrylchak discloses a method for protecting a target source [104] with an encapsulation layer (i.e. coating) [107] in a PVD (physical vapor deposition) chamber (i.e. module) for sputtering (abstract; fig. 1C; col. 1, lines 1-29; col. 2, lines 40-46), the method comprising depositing a thin film on a substrate (i.e. workpiece) using the target source [104] after removing the coating [107] (col. 2, lines 12-17).
However Hawrylchak is limited in that while the coating [107] is applied by a PVD technique (col. 1, lines 57-59; col. 2, lines 40-46), a deposition tool for both depositing a thin film from the target source [104] and coating the target source [104] with coating [107] is not suggested.
Conant teaches in fig. 5 a deposition tool comprising a vacuum chamber (i.e. bell jar) [152] that is evacuated, a physical vapor deposition (PVD) module [156],[160] that includes a target source [160] within a vacuum chamber [152], the target source [160] including a target material for depositing a thin film onto a substrate [162] opposite the target source [160], and an evaporator module including an evaporation source [164] within the vacuum chamber [152], with the evaporation source [164] (and thus evaporator module) facing the target source [160] (col. 7, lines 8-35), wherein fig. 3 depicts an alternative evaporation module including an evaporation source (i.e. filament) [130] mounted within an enclosure (i.e. housing) [134] in a vacuum chamber (i.e. bell jar) to coat a target source [124] of a PVD module, the enclosure [134] having an opening that opposes the target source [124] to permit evaporation of a coating element to coat the target source [124] (col. 6, lines 1-67). Conant further teaches the target source is of Al or Cu (col. 7, lines 46-47; col. 8, lines 40-41), both of which are subject to damage (e.g., oxide contamination) when exposed to air (similarly to the target source of Hawrylchak). Conant further teaches that the evaporation module is selectable from a variety of PVD evaporation types such as a crucible with inductive, heating, or electron gun, or heated filament (col. 2, lines 47-60), wherein each type of evaporation module has a cover, confining walls, and housing (col. 3, lines 1-12).
It would have been obvious to one of ordinary skill in the art to use the deposition tool of Conant for both depositing the thin film from the target source and coating the target source of Hawrylchak since Hawrylchak fails to specify a particular deposition tool, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Conant has shown success in a deposition tool that provides both a method for using a target source and providing a coating onto the target source.
However the combination of Hawrylchak and Conant is further limited in that a gate for automatically opening and closing the enclosure [134] of Conant via control mechanism is not suggested.
McKee teaches in fig. 2 an evaporation module comprising an enclosure [50] containing a crucible (i.e. evaporation source) [34] including a source material (i.e. coating material) [46] that is evacuated, the enclosure [50] is repeatedly and selectively opened and closed by rotation of at least one shutter (i.e. gate) [62] by a control system (i.e. control mechanism) [20] (abstract; col. 4, lines 12-16; col.  5, lines 19-26), wherein the control mechanism [20] includes a computer controller (i.e. computer system) for automatic controlling (col. 4, lines 12-30; col. 10, lines 66-67; col. 11, lines 1-18), wherein the control mechanism [20] with the computer system controls the rotation of the at least one gate [62] by a motor (i.e. actuator) (col. 6, lines 16-41). McKee cites the advantages of the specifics of the control mechanism as accurately controlling source flux from the evaporation module and improving uniformity of deposition thickness on a substrate (col. 4, lines 16-25; col. 8, lines 1-18).
It would have been obvious to one of ordinary skill to incorporate the gate (i.e. shutter) and specifics of the control mechanism of McKee to automatically control the evaporation module of Conant to gain the advantages of accurately controlling source flux from the evaporation module and improving uniformity of deposition thickness on a substrate (such as the target source of Conant).
However the combination of references Hawrylchak, Conant, and McKee is further limited in that while Conant teaches materials forming alloys and dielectrics are usable as materials for the target sources for sputtering (col. 2, lines 7-19), and cites specific examples of Cu, Al, and SiO2 (Examples 1-3), and Hawrylchak teaches the target source to be La, LaO, or lanthanide series material (col. 1, lines 39-43), the target source comprising MgO is not specifically suggested.
Guo teaches a target source for sputtering comprising a variety of materials such as Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO (abstract; col. 10, lines 1-33).
Since Guo recognizes the similarities of Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO as readily known and useable materials for target sources, it would have been obvious to one of ordinary skill in the art to replace Cu, Al, or SiO2 of the combination of references with the La, Ir, Te, Ce, Hf, Ho, and/or MgO of Guo as it is merely the selection of known materials for target sources recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
However the combination of references Hawrylchak, Conant, McKee, and Guo is further limited in that while Hawrylchak teaches the coating [107] is Ti or Al (col. 2, lines 48-50; col. 4, lines 28-33), and Conant teaches the coating element is Al (col. 8, lines 54-56), the coating comprising Si or Cr is not specifically suggested.
 Luu teaches in fig. 3 a crucible (i.e. enclosure) [112] with a metal source (i.e. coating element) [106], the enclosure [112] comprising a shutter (i.e. gate) [114] configured to selectively open and close the enclosure [112] from permitting evaporation of the coating element [106] from coating a target source above (col. 6, lines 31-53). Luu further teaches in fig. 8A the gate [188] opening and closing the enclosure [182], wherein the gate [188] is configured for creating a sealed space of the enclosure [182] for initial evaporation to prevent coating element [184] from reaching a substrate (i.e. target source) (col. 15, lines 4-21). Luu further teaches the coating element that is evaporated includes a material selected from the group consisting of Ti, Al, Si, and Cr, or the coating element includes a compound (i.e. alloy) (col. 6, lines 22-30).
Since Luu recognizes the similarities of Ti, Al, Si, and Cr as readily known and useable materials for evaporation sources, it would have been obvious to one of ordinary skill in the art to replace Ti or Al of the combination of references with the Si or Cr of Luu as it is merely the selection of known materials for evaporation sources recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
In summary, the combination of references Hawrylchak, Conant, McKee, Guo, and Luu has Hawrylchak teaching to coat the target source (of a material from Guo) with a coating (of a material from Luu) to protect from exposure to reactants followed by using the target source to deposit a thin film on a substrate or workpiece (col. 2, lines 40-48), Conant teaching in fig. 5 a deposition tool that allows for depositing a thin film from the target source (of material of Hawrylchak) and coating the target source by PVD evaporation (as desired by Hawrylchak), and McKee teaching a gate to automatically control (via the computer system) coating from the PVD evaporation source onto the target source of Conant by selectively opening and closing the gate during deposition of the thin film of Conant to accurately control flux of evaporation material to the target source. The following is the Examiner’s interpretation as to how the prior art renders obvious to one of ordinary skill in the art of applying the coating from the evaporation source to the target source after the target source has been used to sputter deposit the thin film on the substrate:
Conant depicts in fig. 5 a target source (of material of Hawrylchak) [160] sputter depositing a thin film onto the substrate [162] mounted on pedestal [158] in ‘a bell jar [152] that is mounted on base [154]’ (col. 7, lines 8-35); Conant provides no explicit method for removing the substrate [162] after the sputter depositing of the thin film, other than to dismount the bell jar [152] from the base [154]. The dismounting of the bell jar [152] to remove the substrate [162] after deposition of the thin film would then expose the target source [160] (of materials Al, Cu, or La) to undesirable or degrading reactants from the ambient environment (i.e. air) (as taught by Hawrylchak at col. 1, lines 18-26; col. 2, lines 43-46). Therefore in order to protect the target source [160] from this exposure to air when removing the substrate [162], one of ordinary skill would desire to then coat the surface of the target source [160] using PVD (as taught by Hawrylchak at col. 1, lines 39-59), such as by a PVD evaporation type of the evaporation source [164] in fig. 5 of Conant to coat the target source [160] (by opening the gate of McKee) prior to dismounting the bell jar [152] to remove the substrate [162] after sputter depositing the thin film.
In addition (or alternatively), Hawrylchak further discloses that the coating [107] is applied to the target source [104] (via evaporation source [164] of Conant, after opening the gate of McKee) to protect from exposure to contaminant reactants such as oxygen, water, and air during a variety of processes outside the PVD chamber such as shipping, handling, and installation (col. 1, lines 17-22; col. 4, lines 1-4), rendering it obvious to one of ordinary skill then to merely reverse and/or change sequence of the method by applying the coating [107] (via evaporation source of Conant, after opening the gate of McKee) after the target source [104] has been used in the deposition tool of Conant, and now requiring the target source [104] to be handled and/or transported outside the PVD chamber (such as to another PVD chamber, storage, or recycling) in order to avoid exposure to the contaminant or degrading reactants of oxygen, water, and air (MPEP 2144.04, Section IV, Part C and Section VI, Part A).
With respect to claim 17, Conant further teaches in fig. 1 the vacuum chamber [152] of the PVD module [156],[160] includes an electrically grounded bottom wall [154] or left sidewall (fig. 1; col. 7, lines 8-35), with a sidewall of the vacuum chamber [152] being electrically grounded instead of the bottom wall [154] merely a rearrangement of parts that accomplishes the same function, e.g. the vacuum chamber [152] is electrically grounded (MPEP 2144.04, Section VI, Part C).
With respect to claim 18, McKee further teaches at least one shutter (i.e. gate) [62], which is interpreted to be a gate valve.
With respect to claim 19, Guo further teaches the target source for sputtering comprises MgO (abstract; col. 10, lines 1-33).

Response to Arguments
Applicant’s Remarks on p. 7-40 filed 6/27/2022 are addressed below.



112 Rejections
Applicant’s citations of MPEP 2163 and statements that the 112, 1st paragraph rejections are conclusory statements on p. 7-14 are noted. In particular is Applicant’s citation of MPEP 2163(II)(A) on p. 13-14, to which Applicant previously made numerous claim amendments filed 8/26/2021, however did not provide in the associated Applicant’s Remarks filed 8/26/2021 where support could then be found for these amendments as per MPEP 2163(II)(A) (“With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims”). MPEP 2163(II)(A) further states that the Examiner may make a “"simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported”, to which the Examiner did so. 
As an example, claim 8 (as noted by SPE James Lin in the attached Interview Summary) was rejected for no apparent support for the limitation “performed responsive to a completion of depositing the thin film”, as the Specification did not contain this phrase nor fragments of the phrase (e.g. “responsive” and/or “completion of depositing the thin film”), thus this limitation was not apparent, nor did Applicant previously point to where support may be found for this limitation. Another example is claims 1 and 10, each rejected for no apparent support for the limitation “the control mechanism selectively closes the gate during an entire deposition of the thin film”, as the Specification did not contain the phrase “the control mechanism selectively closes the gate during an entire deposition of the thin film” nor fragments of the phrase (e.g. “control mechanism” and/or “entire deposition”), this limitation was not apparent, nor did Applicant previously point to where support may be found for this limitation. 
Thus the Examiner has adhered to the MPEP for establishing a prima facie case of lack of written description since the claims had been amended with new limitations, support for these limitations was not apparent, and Applicant previously did not point out where these limitations were supported.
On p. 14-15, Applicant argues that there is support for a singular “electrically grounded chamber sidewall” as required by claims 1 and 10 by pointing to para 0027 for teaching plural “grounded chamber walls”.
The Examiner respectfully disagrees as the issue has not been about a difference in wording between “walls” and “sidewalls” as Applicant continues to argue, but rather the issue stems from whether there is support for claiming a singular “wall” or “sidewall” when the teaching from para 0027 clearly teaches plural “walls” or “sidewalls”. Upon further consideration of this issue, these 1st paragraph rejections are withdrawn.
On p. 15-16, Applicant argues that there is support at para 0034, 0036, and 0053 for the limitation “opening a gate of an enclosure automatically using a control mechanism, including an actuator operatively connected to the gate and a computer in operative communication with the actuator” as required by claims 1 and 10. 
The Examiner respectfully disagrees as none of para 0034, 0036, and 0053 teach a general “control mechanism” structure responsible for ‘automatically opening of the gate’ as required by claims 1 and 10, nor any other structure that is intended to be included with this claimed “control mechanism” other than an actuator as claims 1 and 10 read. Further claims 1 and 10 do not specifically (nor clearly) recite that “an actuator” is actually responsible for automatically opening the gate; the unsupported “control mechanism” is automatically opening the gate. This 1st paragraph rejection is maintained.
However as now pointed to by Applicant, para 0034 clearly teaches that “actuators” are used for the claimed ‘automatically opening the gate’, and para 0036 sufficiently teaches ‘a computer opens and closes the gate’. Thus at least para 0034 and 0036 pointed to by Applicant teach that “opening a gate of an enclosure automatically using actuators, the actuators in operative communication with a computer”. 
On p. 16-18, Applicant argues that there is support at para 0013, 0027-0029, 0031-0034, 0036, 0040-0041, and 0055 in addition to fig. 4 for the limitation “the control mechanism selectively closes the gate during an entire deposition of the thin film” as required by claims 1 and 10.
The Examiner respectfully disagrees since none of para 0013, 0027-0029, 0031-0034, 0036, 0040-0041, and 0055 in addition to fig. 4 teach a general “control mechanism” structure as explained above in previous paragraph #14. Further according to Applicant’s explanation on p. 16-18 there is support at para 0028, 0034, and 0040 for “actuators close the gate during an entire deposition of the thin film”, however claims 1 and 10 each require “the control mechanism selectively closes the gate during an entire deposition of the thin film”. While there is support for “actuators close the gate during an entire deposition of the thin film” or “a gate configured to selectively open” (and presumably close) at para 0004 and 0005, there is no support in the Specification that this “control mechanism selectively” (with “selectively” implying ‘adjustably’) closes the gate during an entire deposition of the thin film from the PVD module. This 1st paragraph rejection is maintained. (Note: Examiner suggested in the Interview Summary dated 9/14/2021 to delete the term “selectively” to provide support and clarity; Applicant declined).
On p. 18-20, Applicant points to at least para 0013, 0031, 0033, and 0043, and 0057 to clearly link the term “coating” from the Specification to the claimed new term “overlayer” required by claim 3, even though the term “overlayer” not present in the Specification, and Applicant had not previously pointed to where apparent support could be found for this unlisted term. This 1st paragraph rejection is withdrawn. 
On p. 20-23, Applicant points to para 0028-0029, 0034, 0036, 0040, and 0053 in addition to figs. 1 and 4 for support of claim 8 requiring “the opening of the gate is performed responsive to a completion of depositing the thin film using a computer system operatively coupled to the control mechanism, wherein the gate includes a gate valve and the control mechanism includes an actuator operatively coupled to the computer system”.
The Examiner respectfully disagrees since none of para 0028-0029, 0034, 0036, 0040, and 0053 in addition to figs. 1 and 4 teach a general “control mechanism” structure as explained above in previous paragraph #14. This 1st paragraph rejection is maintained for at least the “control mechanism” structure not being supported.
However as now pointed to by Applicant, 0034 clearly teaches that “actuators” are used for the claimed ‘automatically opening the gate’, para 0036 sufficiently teaches ‘a computer opens and closes the gate’, and para 0040 teaches “Once the processing (e.g. of the PVD module 46) is complete” which is responsible for the depositing of the thin film. Thus at least para 0034, 0036, and 0040 pointed to by Applicant teach that “the opening of the gate is performed responsive to a completion of depositing the thin film using the actuators operatively coupled to the computer, wherein the gate includes a gate valve”.  Alternatively, Applicant has provided potential claim language on p. 22-23 that may be acceptable, however claims 1 and 10 presently do not each explicitly require this language.
On p. 23-26, Applicant points to at least para 0033-0034, 0036, 0040, and 0047 for teaching the “evaporating the coating is automatically performed by the computer system responsive to the opening of the gate” as required claim 9. This 1st paragraph rejection is withdrawn.
On p. 26-27, Applicant points to para 0033 and 0055 in addition to figs. 1-3 to support “the gate and the evaporator module are facing away from the workpiece’” as required by claim 10.
Upon further consideration in view of figs. 1-3, there does appear to be enough support for the evaporator module [16] facing away from the workpiece [34]. This 1st paragraph rejection is withdrawn.
Applicant’s arguments on p. 27-28 regarding previously new claim 16 are the same as those directed to claims 1 and 10 for the limitation “opening a gate of an enclosure automatically using a control mechanism, including an actuator operatively connected to the gate and a computer in operative communication with the actuator”, and thus have been addressed accordingly above in paragraph #14.
Applicant’s arguments on p. 28 regarding previously new claim 17 are the same as those directed to claims 1 and 10 for the limitation of the singular “electrically grounded chamber sidewall”, and thus this 1st paragraph rejection is also withdrawn accordingly as discussed above in paragraph #13.
As an initial matter on p. 29, Applicant is reminded of decorum from MPEP 714.25, such as when appearing to use the term “Idiot Savant” to label one of ordinary skill.
On p. 29-30, Applicant affirmatively states that the intention in claims 1 and 10 of “including an actuator operatively connected to the gate and a computer in operative communication with the actuator” is to refer back to the unsupported control mechanism. These 2nd paragraph rejections are withdrawn. Applicant also provides the same statement for claim 16, with this 2nd paragraph rejection also withdrawn.

103 Rejections
On p. 31-32, Applicant argues that Hawrylchak does not teach the limitations ‘control mechanism’ nor ‘evaporating a coating onto the target source’, and Conant does not teach this limitation of ‘the control mechanism’ as required by claim 1.
The Examiner respectfully disagrees since Applicant's arguments are against the references individually, whereas one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145, Section IV). For this, the combination of references Hawrylchak, Conant, and McKee are being relied upon to teach these limitations of claim 1, as discussed above in the rejection of claim 1.
On p. 33-34, Applicant argues that Conant does not teach an electrically grounded sidewall as claimed.
The Examiner respectfully disagrees. Conant teaches in fig. 1 that the “bell jar” [138] has an electrically grounded bottom wall [154] or a left sidewall, with the Examiner’s position in view of MPEP 2144, Section VI, Part C being that a sidewall of the vacuum chamber [152] being electrically grounded instead of the bottom wall [154] is merely a rearrangement of parts that accomplishes the same function, e.g. the vacuum chamber [152] is electrically grounded. This is further evidenced by US Patent No. 3,544,445 showing in fig. 4 a similar deposition tool comprising a “bell jar” as figs. 2-3 and 5 of Conant, with US Patent No. 3,544,445 teaching in fig. 4 that the bottom wall (approximate detail [82] and/or sidewall (approximate detail [36]) of “bell jar” [210] is/are grounded in order to avoid electrical hazard. Thus merely rearranging the side wall or bottom wall to be grounded provides the same function of grounding of the bell jar in order to avoid electrical hazard. Applicant’s allegation of “grounding of parts of a deposition chamber affects build-up of charge which alters the functioning and performance of such deposition” is noted, however Applicant fails to provide any evidence in support of this allegation, nor as to how grounding of a chamber sidewall provides a substantially different result than grounding of a chamber bottom wall.
On p. 35-36, Applicant argues that McKee does not teach the control mechanism selectively closes the gate during an entire deposition of the thin film’ as required by claims 1 and 10.
The Examiner respectfully disagrees since as pointed out by Applicant on p. 12 of these Remarks, McKee at least teaches the shutter (i.e. gate) intermittently (i.e. selectively) closes during deposition, and thus the combination of McKee and Conant has McKee teaching to selectively (i.e. intermittently) close the gate during an entire deposition of thin film of Conant.
On p. 36-37, Applicant argues that Hawrylchak does not teach a material as required by claim 2.
The Examiner respectfully disagrees since Hawrylchak teaches the target source [104] includes a material of lanthanide (i.e. lanthanide series) used for forming electronic and semiconductor devices (col. 1, lines 6-16; col. 2, lines 51-56), with Ce an element of the lanthanide series. In addition Guo is cited above for teaching that La, Ir, Te, Ce, Hf, Ho, and/or MgO are known materials for a target source (abstract; col. 10, lines 1-33).
On p. 37, Applicant argues that the combination of references do not teach the limitations of claim 8.
The Examiner respectfully disagrees for the reasons provided above in the rejection of claim 8.
On p. 37-38, Applicant argues that Guo does not teach the materials required but instead teaches examples, and thus one of ordinary skill would not relate these examples to the materials required by claim 4. 
The Examiner respectfully disagrees since Guo does teach the claimed material (i.e. MgO) as a usable target source material that one of ordinary skill would find obvious to be readily interchangeable as target source materials since Guo teaches (at col. 10, lines 1-33) overlapping target source materials with those of Conant and Hawrylchak.
On p. 38-39, Applicant argues that Luu teaches away from the limitations of claim 5.
The Examiner respectfully disagrees since claim 5 requires the coating is selected from Si and Cr, which Luu does teach (at col. 6, lines 22-30) as discussed above in the rejection of claim 5.
On p. 39-40, Applicant argues that 1) Luu teaches an open shutter for deposition on wafer, which is the opposite of claim 11; and 2) Luu is not combinable with McKee.
The Examiner respectfully disagrees. For 1), claim 11 requires “the gate is a sealable gate”, thus Applicant’s argument is not understood as to how Luu teaching ‘the gate opens to allow deposition’ is the opposite of claim 11. For 2), the test for obviousness is not whether the features of Luu may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP 2145, Section III). In this case, Luu teaches the benefits to having the gate of McKee be sealable in order to prevent undesired deposition conditions on the target source (i.e. wafer) such as impurities (Luu, abstract).
All other arguments on p. 40 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794